Title: From George Washington to The States, 31 January 1782
From: Washington, George
To: The States


                  
                     Head Quarters Philadelphia Janry 31st 1782
                  
                  I have the honor of transmitting herewith accurate Returns of the number of Men now actually in service from your State, in order that measures may be taken for compleating the Regiments to the full establishment, agreeably to the Resolution of Congress of the 10th of Decr.  I cannot omit so favourable an opportunity of expressing my sentiments on that subject, to your Excellency, & of entreating, in the most earnest manner, that there may be a speedy, pointed, & effectual compliance with those Requisitions.
                  It will, I flatter myself, be unnecessary to recapitulate all the Arguments I made use of, in the circular Letter I had the honor to address to the Governors of the several States at the close of the Campaign of 1780; in which it must be remembered I took the liberty to urge from the knowledge I had of our affairs, and a series of experience, the policy, the expediency, the necessity of recruiting the Army as the only probable means of bringing the War to a speedy & happy conclusion; if those Arguments had any influence at that time—if the consequent exertions were crowned with any success—if the present Crisis exhibits new and more forcible inducements for still greater efforts; let me point your Excellency to these considerations; and especially let me recommend, in the warmest terms, that all the fruits of the successes that have been obtained the last Campaign, may not be thrown away by an inglorious Winter of languor & inactivity.  
                  However, at this advanced stage of the War, it might seem to be an insult upon the understanding to suppose a long train of reasoning necessary to prove that a respectable force in the feild is essential to the establishment of our liberties & independence; Yet, as I am apprehensive the prosperous issue of the combined operation in Virginia, may have (as is too common in such cases) the pernicious tendency of lulling the Country into a lethargy of inactivity and security; and as I feel my own reputation, as well as the interest, the honor, the glory & happiness of my Country intimately concerned in the event, I will ask the indulgence to speak the more freely on those accounts, and to make some of the observations, which the present moment seems to suggest, that the broken & perplexed state of the Enemy’s affairs, and the successes of the last Campaign on our part, ought to be a powerful incitement for vigorous preparations for the next—that, unless we exert ourselves strenuously to profit by these successes, we shall not only lose all the solid advantages that might be derived from them, but we shall become contemptible in our own eyes, in the eyes of our Enemy, in the opinion of Posterity, and even in the estimation of the whole World; which will consider us as a nation unworthy of prosperity, because we know not how to make a right use of it—that, altho’ we cannot, by the best concerted plans, absolutely command success; altho’ the race is not always to the swift or the battle to the strong; yet, without presumptuously waiting for Miracles to be wrought in our favour, it is our indispensible Duty, with the deepest gratitude to Heaven for the past, & humble confidence in its smiles on our future operations, to make use of all the Means in our power for our defence & security—that this period is particularly important, because no circumstances since the commencement of the War have been so favourable to the recruiting service as the present; and because, it is to be presumed from the encrease of population & the brilliant prospects before us, it is actually in our power to complete the Army before the opening of the Campaign—that, however flattering these prospects may be, much still remains to be done, which cannot probably be effected unless the Army is recruited to the establishment; and consequently the continuance or termination of the War seem principally to rest on the vigor and decision of the States in this interesting point—And finally, that it is our first object of policy under every supposible or possible case, to have a powerful Army early in the field: for we must suppose the Enemy are either disposed "to prosecute the War, or enter into a negociation for peace"—there is no other Alternative—on the former supposition, a respectable Army becomes necessary, to counteract the Enemy, & to prevent the accumulating expences of a lingering War; on the latter, nothing but a decidedly superior force, can enable us boldly to claim our rights, and dictate the law at the pacification—So that, whatever the disposition of the Enemy may be, it is evidently our only interest & oeconomy to act liberally & exert ourselves greatly, during the present Winter, to cut off at once all the expences of the War, by putting a period to it. 
                  And soon might that day arrive, soon might we hope to enjoy all the blessings of peace, if we could see again the same animation in the cause of our Country inspire every breast, the same passion for freedom & military glory impel our Youths to the feild, and the same disinterested patriotism pervade every rank of Men, as was conspicuous at the commencement of this glorious revolution; and I am persuaded, only some great occasion was wanting, such as the present moment exhibits, to rekindle the latent sparks of that patriotic fire into a generous flame, to rouse again the unconquerable spirit of Liberty, which has sometimes seemed to slumber for awhile, into the full vigor of action.
                  I cannot now conclude this Letter without expressing my full expectation, that the several States animated with the noblest principles, & convinced of the policy of complying faithfully with the Requisitions, will be only emulous which shall be foremost in furnishing its quota of Men; that the calculations of the numbers wanted to fill the deficiency may so ample, as (allowing for all the casualties & deductions) will be sufficient certainly to complete the Battalions; that the measures for this purpose, may be so explicit, pointed, and energetic as will inevitably furnish the Recruits in season; and that such checks may be established to prevent impositions as to the quality of the Men, that no Recruits may be accepted but those who are in fact able-bodied & effective: should any of a different discription be sent to the Army, they must be rejected, the expences thrown away, & the service insured, tho’ others are required to fill their places—for it is only deceiving ourselves with having a nominal instead of a real force, & consuming the public Provisions & Cloathing to no effect, by attempting to impose decripid & improper Men or boys upon us as Soldiers.
                  
                     the following paragraph sent only to Greene and Weare
                  
                  The Returns before alluded to, being but this moment collected, I regret that it was not possible they should have been forwarded sooner—to prevent miscarriage or delay in so important a communication  I have committed them to Lieutenant Colonel Olney, who will have the honor of delivering these Dispatches, & explaining my ideas very perfectly; as he is charged solely with this business, he will return as soon as it is negociated, but he is instructed to wait untill he can bear such official Accounts from Your Excellency to me, as will fully inform me, what aid may be absolutely relied upon from your State which in conjunction with the other reports of a similar Nature, must serve as a basis, on which we may build our final plans & arrangements for the ensuing Campaign.  I have the honor to be With great esteem & regard Your Excellency’s Most Obedient Servant
                  
                     Go: Washington
                     
                  
               